Walker, J.
The city of San Antonio obtained judgment against Deckman. The judgment followed the verdict, in which there was no finding as to any lien. Following this there was some rather confused practice which brought the case to this court, whence it was remanded to the District Court. It now comes to us again on an appeal taken by Brackenridge and wife, who claimed to be innocent purchasers, without notice. They purchased the lot pendente lite, and we do not think the city had lost its lien. The lien was for purchase money, and considering that the city has been making efforts to secure that lien throughout the proceedings, there-is no fact from which we can infer an abandonment thereof. The judgment of the District Court is affirmed without damages.
Aeeibmed.